731 N.W.2d 746 (2007)
Everett CASEY and Maryalice Casey, Plaintiffs-Appellants,
v.
ASU GROUP, and Meredith Reschly, Defendants, and
Auto Owners Insurance Company, Home Owners Insurance Company, Defendants-Appellees.
Docket No. 132778. COA No. 266576.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the September 21, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.